Citation Nr: 0502634	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-19 088	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral vascular insufficiency of the lower extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include hypertension. 

3.  Entitlement to service connection for residuals of 
tuberculosis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).









REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In June 2002 the RO denied claims of entitlement to service 
connection for PTSD and residuals of tuberculosis.  

In April 2003 the RO denied claims of entitlement to service 
connection for bilateral vascular insufficiency of the lower 
extremities and hypertension/heart condition on the basis 
that the veteran failed to present new and material evidence.

The claims of entitlement to service connection for residuals 
of tuberculosis, PTSD, and service connection for a heart 
disorder, to include hypertension, on a de novo basis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
vascular insufficiency of the lower legs, when it issued an 
unappealed decision in July 2000.  

2.  Evidence submitted since the July 2000 Board decision, 
when considered with previous evidence of record does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise the possibility of substantiating 
the claim.  

3.  The Board denied entitlement to service connection for a 
cardiovascular disorder, including hypertension, when it 
issued an unappealed decision in July 2000.  

4.  Evidence submitted since the July 2000 Board decision, 
when considered with previous evidence of record does relate 
to an unestablished fact necessary to substantiate the claim 
and raises the possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2000 determination 
wherein the Board denied entitlement to service connection 
for vascular insufficiency of the lower legs, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2004); 38 C.F.R. 
§§ 20.1100, 20.1105 (2003).

2.  Evidence received since the final July 2000 determination 
wherein the Board denied entitlement to service connection 
for a cardiovascular disorder, including hypertension, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126].  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
eliminated the former statutory requirement that claims be 
well grounded.  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VAOPGCPREC 
7-03.

Pertinent to the issues currently on appeal, however, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and
proceeding to evaluate the merits of that claim.  

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  

These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claims to reopen were 
filed after August 29, 2001, the revised regulations specific 
to such claims are applicable to the instant appeal.  

The Board observes, however, that CAVC has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.   See Quartuccio, 
supra.  The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

The April 2003 rating decision, the July 2003 statement of 
the case (SOC), the July 2004 supplemental statement of the 
case (SSOC) and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  

In particular, in a March 2003 letter, the veteran was 
informed of the enactment of the VCAA.  This letter advised 
the veteran to identify any evidence in support of the claims 
on appeal that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to service connection on the basis of submission of new and 
material evidence.  

The letter further informed him that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  

The veteran responded in March 2003 that he had no additional 
evidence to submit to support his claims.  An additional VCAA 
letter was sent in July 2003.  These letters in conjunction 
with the rating decision, the SOC, and SSOC satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his new and material claims as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claims in their present 
posture have been satisfied.  


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

This change in the law is applicable in this case because the 
appellant's claim was filed August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).


General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for certain presumptive 
disabilities such as coronary artery disease, hypertension, 
or arteriosclerosis, if a veteran served at least 90 days of 
active service during wartime or peacetime service after 
December 31, 1946, and such is shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


A.  Bilateral Vascular Insufficiency

Factual Background

In a July 2000 decision, the Board denied service connection 
for vascular insufficiency of the lower legs.  The Board 
denied the veteran's claim on the basis that there was no 
competent medical evidence of record to demonstrate a nexus 
or relationship between any vascular insufficiency of the 
lower legs and the veteran's period of military service.

The evidence, which was of record at the time of the July 
2000 Board decision, is reported in pertinent part below.  

The veteran's service medical records were negative for 
diagnoses of vascular insufficiency of the lower legs.  
Private medical records from Harlan County Medical Clinic 
dated in April 1999, showed a diagnosis of bilateral vascular 
insufficiency of the lower legs.

The evidence associated with the claims file subsequent to 
the July 2000 Board decision is reported in pertinent part 
below.

Associated with the claims file were private medical records 
from Good Samaritan Health Systems, Affiliates in Psychology, 
GDG, PhD, Platte Valley Medical Group, Lincoln Behavioral 
Health, Harlan County Health Systems, BryanLGH Health 
Institute, and Family Medical Specialties; VA outpatient 
treatment records dated between 1999 and 2004; and articles 
regarding tuberculosis.

A January 2000 entry contained in VA outpatient treatment 
records noted complaints of chronic leg swelling for a period 
of 10 years; however, the examined questioned whether the 
veteran had deep vein thrombosis of the left leg.

An August 2004 letter from Family Medical Specialties notes 
the veteran had intermittent pedal edema and subsequent 
limited physical capacity due to discomfort in his legs and 
feet.  


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
bilateral vascular insufficiency of the lower extremities.    

As stated in the factual background section above, the Board 
in their July 2000 decision discussed the lack of evidence 
showing a nexus or relationship between any vascular 
insufficiency of the lower legs and the veteran's period of 
military service.  The "new" evidence of record reveals 
that the while there has been some indication of questionable 
deep vein thrombosis of the left leg and pedal edema, there 
are no current diagnoses of bilateral vascular insufficiency 
of the lower extremities. 

The "new" evidence was not previously of record; however 
when considered by itself or with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Further, the evidence is 
considered cumulative and redundant of the evidence of record 
at the time of the final July 2000 decision.  Therefore, the 
veteran's claim of entitlement to service connection for 
bilateral vascular insufficiency of the lower extremities is 
not reopened. See 38 C.F.R. § 3.156(a).  


Heart Disorder to Include Hypertension

Factual Background

In a July 2000 decision, the Board denied service connection 
for a cardiovascular, to include hypertension.  The Board 
denied the veteran's claim on the basis that there was no 
competent medical evidence of record to demonstrate that he 
had a cardiovascular disability, to include hypertension.

The evidence, which was of record at the time of the July 
2000 Board decision, is reported in pertinent part below.  

The veteran's service medical records were negative for any 
diagnoses of a cardiovascular disorder.  The cardiovascular 
system was evaluated as normal upon his separation 
examination.  Private medical records from Harlan County 
Medical Clinic and a September 1954 report of VA 
hospitalization were negative for either a diagnosis of a 
heart disorder or hypertension.

Evidence that has been associated with the claims folder 
since the July 2000 decision is reported in pertinent part as 
follows.  

A May 2001 letter from Good Samaritan Health Systems revealed 
that based on the veteran's service medical records a 
"plausible" cause could be established between the 
veteran's diagnosis of Catarrhal fever and subsequent 
development of rheumatic heart disease producing his valvular 
abnormality.  Treatment notes from Good Samaritan Health 
System show the veteran carried diagnoses of status post 
mitral valve replacement and arteriosclerotic cardiovascular 
disease.

VA outpatient treatment records dated between 1999 and 2004 
note hyperlipidemia, hypercholesterolemia, and mitral valve 
replacement.  Private medical records from Harlan County 
Health Systems contain diagnoses of congestive heart failure 
and coronary artery disease.  

A March 2004 Cardiolite Perfusion study from Bryan LGH Heart 
Institute revealed normal stress and rest.  The same report 
noted a normal gated wall motion study.  

An August 2004 letter from Family Medical Specialties notes 
congestive heart failure and mitral valve replacement.


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a heart 
disorder, to include hypertension.  

As stated in the factual background section above, the Board 
in their July 2000 decision discussed the lack of evidence 
showing competent medical evidence of record demonstrating 
that the veteran had a cardiovascular disability, to include 
hypertension.  

The "new" evidence of record reveals that veteran is status 
post mitral valve replacement and carries diagnoses of 
congestive heart failure and coronary artery disease. 

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final July 2000 decision.  Therefore, the 
veteran's claim of entitlement to service connection for a 
heart condition, to include hypertension is reopened. See 
38 C.F.R. § 3.156(a).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral vascular insufficiency of the lower extremities, 
the appeal is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include hypertension, the appeal is 
granted to this extent only.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued the most VCAA notice letter to the veteran in 
connection with his current appeal in June 2004.

The arguments of the veteran and his representative are that 
he suffers from PTSD, residuals of tuberculosis, and a heart 
disorder to include hypertension as a result of his active 
duty service.  The Board's review of the record discloses 
that additional development is warranted prior to appellate 
disposition.

The veteran's claim of entitlement to service connection for 
PTSD was remanded from the Board in December 2003 for further 
evidentiary development relative to the claim; unfortunately, 
the requested development, i.e. verification of the asserted 
in-service stressors, has not been fully accomplished.  It 
appears that attempts were made to contact the United States 
Armed Services Center for Research of Unit Records (USASCURR) 
in June 2004; however, a response has not been received.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
CAVC held that a remand was necessary due to the RO's failure 
to follow the directives in the Board's remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the veteran's claim.  VBA AMC is directed to the 
specific development instructions delineated in the numbered 
paragraphs below.

In regard to the claims of entitlement to service connection 
for residuals of tuberculosis and a heart disorder, to 
include hypertension, VA examinations by specialists with 
competent medical opinions are necessary before a 
determination on the merits can be achieved.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any respiratory 
disorders/symptomatology including 
residuals of tuberculosis, PTSD and a 
heart disorder including hypertension 
since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, if 
applicable, the VBA AMC should obtain all 
outstanding VA treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).


5.  The veteran should again be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  

The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  After completion of the foregoing, 
including any necessary follow-up 
actions, VBA AMC should review the file 
and make a determination for the record 
as to whether the veteran was "engaged 
in combat" and whether, if not, any of 
the claimed stressor events for PTSD are 
reasonably corroborated by credible 
supporting evidence.

10.  The VBA AMC should then schedule the 
veteran for a VA psychiatric examination 
for the purpose of ascertaining whether 
he has PTSD linked to service, or whether 
any psychiatric disorder(s) found on 
examination is/are a result of active 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  


In determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or the 
VBA/AMC's report is/are responsible for 
that conclusion.  .

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.

11.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
specialist in cardiology or other 
available appropriate medical specialist 
including on a fee basis, if necessary 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any heart disorder(s) and/or 
hypertension found present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
heart disorder(s) including hypertension 
found on examination is/are due to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

12.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
specialist in pulmonary disorders or 
other available appropriate medical 
specialist including on a fee basis, if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any respiratory disorder(s) 
including residuals of tuberculosis which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
respiratory disorder(s) including 
residuals of tuberculosis found on 
examination is/are due to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

14. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD and residuals 
of tuberculosis, and service connection 
for a heart disorder to include 
hypertension on a de novo basis. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his claims of entitlement to service connection, and may 
result in their denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


	


 Department of Veterans Affairs


